Citation Nr: 1526828	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to April 1988.  The Veteran died in December 1997 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim of service connection for the cause of the Veteran's death.  

In October 2013, the appellant testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claim and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates that the Veteran died of Sepsis (Gram Negative Rod) due to, or as a consequence of, Hypereosinophilic Syndrome.
2.  The Veteran's terminal hospital treatment records are unavailable.

3.  The Veteran had no service-connected disabilities during his lifetime, and his death-causing Hypereosinophilic Syndrome and sepsis were neither incurred during, nor otherwise related to, active service.

4.  The Veteran's cause of death is unrelated to service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1131, 1133, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the appellant was provided a notification letter in June 2010 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009).  Significantly, the letter informed the appellant that VA would, with proper authorization, attempt to obtain private records on her behalf; however, ultimately it was her responsibility to obtain the private treatment records.  After the notice letter was provided to the appellant, the claim was adjudicated in an April 2011 rating decision.  

In addition, the duty to assist the appellant has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, service personnel records, and determined that there are no VA treatment records to obtain.  The appellant notified the RO that her late husband was treated for several years prior to his death at the University of Pennsylvania Hospital.  The RO attempted to obtain these records on the appellant's behalf, but it was determined that VA did not have the authority to obtain the records because the appellant did not have a Power of Attorney over the Veteran's estate; thus, she was unable to provide a valid authorization to VA for purposes of having VA obtain the records on her behalf.  In March 2011 correspondence, the RO notified the appellant of the actions it took to obtain the private records and the negative reply received from the University of Pennsylvania Hospital regarding invalid authorization to obtain the records.  The Board finds that the RO made reasonable efforts to obtain the private treatment records and properly notified the appellant of its inability to obtain the records without proper authorization.  

At the appellant's travel Board hearing in October 2013, the appellant testified that her sister-in-law was the executor and of her late husband's estate and his power of attorney, and further that her sister-in-law refused to obtain the records in question and would not provide the appellant with the proper authorization to obtain them.  During a pre-hearing conference, the appellant discussed the possibility of the Board subpoenaing the records.

Under 38 U.S.C.A. § 5711(a) (West 2002), VA has the authority to "(1) issue subpoenas for and compel the attendance of witnesses within a radius of 100 miles from the place of hearing; (2) require the production of books, papers, documents, and other evidence; . . ." The Secretary defined the scope of this subpoena power in 38 C.F.R. § 20.711 (2013), to include compelling the production of tangible evidence.  A motion must be submitted in writing to the Board and contain specific information as to the evidence sought and the reason it cannot be obtained by other means.  The Board notes that no such written motion has been submitted in this case; however, the Board also finds that such motion would be denied.  Pennsylvania law requires hospitals (such as the Hospital of the University of Pennsylvania, where the Veteran's terminal records would be housed) to retain medical records for only a period of seven years.  Given that the Veteran died in 1997, roughly 18 years ago, those records will be unavailable. 

In short, the Board finds that the Veteran's terminal records are unavailable and further efforts by VA to obtain them would be futile.  

The duty to assist also requires VA, in certain circumstances, to obtain a medical opinion if it is necessary to decide the claim.  No medical opinion was obtained in this case, but that is because there is no post service medical evidence on which to base such an opinion.  The Certificate of Death lists the cause of the Veteran's death, but the Board finds that any medical opinion linking the cause of the Veteran's death to his service would be based on pure speculation given the absence of all post-service medical treatment records and a lack of any complaints, findings, symptoms or diagnosis of hypereosinophilic syndrome or sepsis in service or for many years following discharge from service.  

Furthermore, there is nothing shown in service, and no indication that the Veteran's death-causing disease may be associated with such service.  On the appellant's May 2009 DIC claim form, p. 8, the appellant appears to argue that the Veteran's death causing disease is prevalent in countries such as Africa and India, and the Veteran's service in these countries provides a causal connection between the Veteran's death-causing disease and service more likely.  However, the appellant has provided no evidence to support this contention, not even basic internet or treatise evidence to show a general relationship between countries and the prevalence of certain diseases.  As such, the duty to obtain an opinion in this case is not triggered.  
VA's duties to notify and assist the Veteran are met in this case.  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In the present case, the causes of death listed on the death certificate were Hypereosinophilic Syndrome and Gram Rod Negative Sepsis.  The Veteran's death certificate shows that the Veteran died within one day of the onset of sepsis, but the interval between the onset of the hypereosinophilic syndrome and death was unknown.  

At the time of the Veteran's death, he had no service-connected disabilities.

The appellant maintained on her application form that although the Veteran was not diagnosed with hypereosinophilic syndrome during service, he was sick and weak at the end of his service.  However, the service treatment records (STRs) show that the Veteran had a normal clinical examination in November 1989.  Hemocult was negative and the Veteran was only noted to have a scar on his right forearm, and some reduced sensation in his left fourth and fifth fingers due to a stab wound, but there was no dysfunction.  

Later, during her testimony before the undersigned, the appellant maintained that the Veteran was healthy after service, and it was only within eight weeks of his death that he became sick.  Thus, it remains unclear to the Board where the truth lies in her statements.  Without the medical records, it is unknowable. 

Given the negative STRs, and the lack of any medical evidence linking the Veteran's death-causing hypereosinophilic syndrome with sepsis to service, service connection for the cause of the Veteran's death is not warranted.  

Although the appellant is competent to make statements regarding the symptoms her husband had, given that her statements tend to contradict each other, they are not found to be credible.  Furthermore, in light of the objective evidence in the claims file showing a normal clinical examination at the time the Veteran was discharged from service in 1989, the Board finds the original statement on the claim application far less probative than the contemporaneous medical evidence in the service treatment records.  Moreover, the appellant is not competent to diagnose a disability such as hypereosinophilic syndrome as this is the type of disability that is not readily identifiable to the lay person and requires medical training to identify.  Notably, hypereosinophilic syndrome refers to a group of rare blood diseases, only one of which appears to be tropical in nature.  See Dorland's Illustrated Medical Dictionary, 32nd Ed., 629, (c) 2012.  Without the treatment records, it is unknowable what type of eosinophilia from which the Veteran suffered.  To opine that his type was tropical, and further that it was caused by his Navy service, is well outside the competency of the appellant.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board finds that the preponderance of the evidence is against the appellant's claim; therefore, the benefit of the doubt provision does not apply.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


